Citation Nr: 1014142	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether reduction of the rating for allergic rhinitis from 30 
percent to a noncompensable rating was warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1983 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2009 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Veteran's August 2008 VA examination report noted that 
the Veteran had a history of sinusitis.  This report raises 
the possibility that the Veteran may have a current diagnosis 
of sinusitis; however, service connection for this disorder 
was previously denied by the Board, in a March 2008 decision, 
for lack of a current diagnosis.  The Board finds the August 
2008 VA examination report to be an informal application to 
reopen a service connection claim for sinusitis, and the 
claim is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

The medical evidence of record indicates the Veteran's 
allergic rhinitis demonstrated sustained improvement and does 
not result in polyps, greater than 50-percent obstruction of 
the nasal passages on both sides, or complete obstruction on 
one side.  


CONCLUSION OF LAW

Reduction of the rating for allergic rhinitis from 30-percent 
to noncompensable was warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 
4.13, 4.20, 4.21, 4.31, 4.97, Diagnostic Code 6522.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), sets out 
VA's duty to notify and assist upon receipt of a claim for 
benefits.  This appeal, however, arose out of the RO's 
decision to reduce the Veteran's 30 percent evaluation, after 
reviewing her medical records and recent VA examination, 
rather than from a claim for benefits by the Veteran.  
Therefore, it appears that the provision of the law and 
regulations governing the duty to notify and assist a Veteran 
to substantiate a claim do not apply.  Rather, the specific 
procedural safeguards set out in the regulations addressing 
rating reductions control.  

In this regard, where a reduction in an evaluation for a 
service connected disability is warranted and the lower 
evaluation would resulting a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuation must be prepared 
setting forth all material facts and reasons.  In addition, 
the RO must notify the Veteran that she has 60 days to 
present additional evidence showing that compensation should 
be continued at the present level.  38 C.F.R. § 3.105(e).  In 
an October 2008 proposed rating decision and a November 2008 
letter to the Veteran, the RO satisfied these procedural 
requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the Veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  Where a reduction of benefits is found warranted 
following consideration of any addition evidence submitted 
and the reduction was proposed under the provisions of 
38 C.F.R. § 3.105(e), the effective date of the final action 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. § 3.105(e).  Here, notice of the 
final reduction decision was sent in a March 2009 rating 
action and the effective date of the reduction was June 1, 
2009.  Thus, the RO satisfied these notice requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.  

All relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issue has 
been obtained.  The Veteran's service, VA, and private 
treatment records have been obtained.  The Veteran has been 
afforded a VA examination, and has declined a hearing related 
to her claim.  Additionally, the Veteran has not indicated 
there are any additional records VA should seek to obtain on 
her behalf.  Accordingly, the Board concludes no further 
assistance, with the development of evidence, is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

By way of history, a February 2007 rating action granted the 
Veteran's service connection claim for allergic rhinitis, 
assigning a noncompensable rating, effective July 19, 2005.  
In a May 2007 rating action, the Veteran's disability 
evaluation was increased to 30 percent, effective April 5, 
2007.  In August 2008, the Veteran reported for a VA 
examination, related to her service connected allergic 
rhinitis, and in the March 2009 rating action at issue, the 
evaluation was reduced to noncompensable.  

Under the applicable criteria, only two schedular ratings are 
available for allergic rhinitis.  The maximum schedular 
rating of 30 percent is assigned when polyps are present.  A 
10 percent rating is appropriate when polyps are absent, but 
greater than 50-percent obstruction of the nasal passages on 
both sides, or complete obstruction on one side, is observed.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  Under 38 C.F.R. 
§ 4.31, however, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  

The Board notes that the protective provisions of 38 C.F.R. 
§ 3.344 do not apply to the reduction of the Veteran's rating 
at issue because that rating was not in effect for a long 
period of time (5 years or more).  See Smith (Raymond) v. 
Brown, 5 Vet. App. 335, 339 (1993) (holding that 38 C.F.R. 
§ 3.344 was not applicable to a rating that had been in 
effect four years, ten months and twenty-two days.).  For 
disabilities that are likely to improve, that is, 
disabilities for which a rating has been in effect for less 
than five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction. 38 C.F.R. § 
3.344(c). In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work. See 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).

In August 2008, the Veteran underwent a VA examination 
related to her allergic rhinitis disorder.  The examiner 
noted the Veteran's usage of nasal-mist medications, weekly 
shots, and saline treatments to manage her disorder.  The 
examiner noted that the Veteran's allergies were seasonal in 
nature, causing nasal congestion, excess nasal mucous, itchy 
nose, watery eyes, and sneezing.  At this time, the Veteran 
reported experiencing constant headaches, sinus pain and 
sinus tenderness.  On examination, however, the examiner 
found no signs of nasal obstruction, nasal polyps, septal 
deviation, rhinoscleroma, tissue loss, scarring, deformity, 
or evidence of Wegener's Granulomatosis or Granulomatous 
infection. Only hypertrophy of turbinates from bacterial 
rhinitis was noted.  An x-ray further revealed normal 
paranasal sinuses.  

In a December 2008 statement, private physician V. Turnbough, 
M.D. stated the Veteran "suffered for most of the time with 
recurrent bacterial sinus infections[,]...sinus 
drainage[,]...cough[,] and headache."  Dr. Turnbough also 
confirmed the Veteran's surgery, and treatment with 
antibiotics and allergy injections, to manage these symptoms.  
A prescription profile, dated from November 2008 to December 
2008, further details the medications Dr. Turnbough 
prescribed to treat these symptoms.  

Based on the criteria outlined in Diagnostic Code 6522, the 
evidence of record corresponds to a noncompensable rating for 
the Veteran's service connected allergic rhinitis.  The 
August 2008 VA examination report, reflects the absence of 
polyps or nasal obstruction, and to obtain the minimum 
rating, under Diagnostic Code 6522, there must be greater 
than 50-percent nasal passage obstruction on both sides or 
complete obstruction on one side.  The December 2008 
statement of Dr. Turnbough is of little probative value, as 
the doctor provided no statement linking the described 
symptoms to allergic rhinitis.  Accordingly, under Diagnostic 
Code 6522, the Veteran is not entitled to a compensable 
disability rating for allergic rhinitis.  An improvement in a 
disability has actually occurred and such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.

The Board notes that the VA examiner observed permanent 
hypertrophy of turbinates from bacterial rhinitis; however, 
as has been stated before, the examiner found no obstruction 
or rhinoscleroma, foreclosing entitlement to a compensable 
rating under Diagnostic Code 6523.  The examiner also 
documented symptoms associated with sinusitis; nonetheless, 
the described symptoms are not relevant to this case, as the 
Veteran is not presently service connected for sinusitis, and 
the symptoms associated with sinusitis may not be considered 
in rating the Veteran's service-connected allergic rhinitis.  
See 38 C.F.R. § 4.14.  

The Board has considered other potentially applicable 
Diagnostic Codes; however, the medical evidence of record 
indicates the Veteran does not have (i) loss of part of her 
nose, or scars resulting in exposure of both nasal passages; 
(ii) inactive or active-tuberculosis or laryngitis; (iii) 
chronic laryngitis; (iv) a total laryngectomy; (v) complete 
organic aphonia; (vi) stenosis of the larynx; (vii) an injury 
to the pharynx; or (viii) Granulomatous rhinitis.  As such, 
the rating criteria associated with these respective 
disorders are inapplicable.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, 6521 and 
6524.  

In reaching this decision, the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  Although the examiner recorded 
the Veteran's account of the impact this disorder had on her 
employment, the objective medical evidence of record found 
the Veteran asymptomatic; moreover there is no evidence the 
Veteran is hospitalized frequently for periods of time 
because of this disorder.  Therefore, the Board finds the 
current rating assigned for allergic rhinitis adequately 
compensates the Veteran for any occupational or medical 
impairment.  As such, referral under 38 C.F.R. § 3.321 to the 
Under Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.


ORDER


Reduction of the rating for allergic rhinitis from 30 percent 
to noncompensable was proper, and the appeal is denied



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


